Citation Nr: 1613155	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  07-20 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for Reiter's Syndrome.

2.  Entitlement to an initial evaluation in excess of 30 percent for depression prior to October 18, 2013, and in excess of 50 percent thereafter.

3.  Whether a reduction from 10 percent to noncompensable, effective June 17, 2014, for avascular necrosis, right lower extremity, with limitation of flexion, was proper.

4.  Whether a reduction from 10 percent to noncompensable, effective June 17, 2014, for avascular necrosis, left lower extremity, with limitation of flexion, was proper.

5.  Whether a reduction from 10 percent to noncompensable, effective June 17, 2014, for avascular necrosis, right lower extremity, with limitation of extension, was proper.

6.  Whether a reduction from 10 percent to noncompensable, effective June 17, 2014, for avascular necrosis, left lower extremity, with limitation of extension, was proper.

7.  Entitlement to an initial evaluation in excess of 10 percent for avascular necrosis, right lower extremity, with limitation of flexion.

8.  Entitlement to an initial evaluation in excess of 10 percent for avascular necrosis, right lower extremity, with limitation of extension prior to June 17, 2014, and to a compensable evaluation thereafter.

9.  Entitlement to an initial evaluation in excess of 10 percent for avascular necrosis, right lower extremity, with limitation of abduction and adduction prior to June 17, 2014, and in excess of 20 percent thereafter.

10.  Entitlement to an initial evaluation in excess of 10 percent for avascular necrosis, left lower extremity, with limitation of flexion.

11.  Entitlement to an initial evaluation in excess of 10 percent for avascular necrosis, left lower extremity, with limitation of extension prior to June 17, 2014, and to a compensable evaluation thereafter.

12.  Entitlement to an increased initial evaluation for avascular necrosis, left lower extremity, with limitation of abduction and adduction rated as noncompensable prior to December 3, 2010, 10 percent disabling from December 3, 2010 to June 16, 2014, and 20 percent disabling since June 17, 2014. 

13.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 18, 2006.

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from September 18, 2006 to October 17, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to January 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Seattle, Washington.

In a September 2006 rating decision, the RO, in pertinent part, denied entitlement to service connection for Reiter's Syndrome, depression, and avascular necrosis of the left and right lower extremities and denied entitlement to a TDIU.  

In a September 2010 decision, the Board, in pertinent part, granted entitlement to service connection for Reiter's Syndrome and major depressive disorder and remanded the issues of entitlement to service connection for avascular necrosis of the left and right lower extremities and entitlement to a TDIU for further development.

In a November 2010 rating decision implementing the Board's September 2010 decision, the Appeal Management Center (AMC) assigned a 10 percent evaluation for Reiter's syndrome and a 10 percent evaluation for depression.  

In an October 2011 rating decision, the AMC granted entitlement to service connection for avascular necrosis of the left and right lower extremities and assigned noncompensable evaluations effective from January 31, 2006, and 10 percent evaluations effective from December 3, 2010.  In an October 2011 supplemental statement of the case, the denial of entitlement to a TDIU was continued.

In October 2011, the Veteran filed a notice of disagreement (NOD) with the evaluations assigned for Reiter's syndrome and depression.  In November 2011, the Veteran filed an NOD with the evaluations assigned for avascular necrosis of the left and right lower extremities.  

In July 2013, the Board remanded the issues of entitlement to increased initial ratings for avascular necrosis of the left and right lower extremities in order to provide the Veteran with a statement of the case (SOC).  The Board also remanded the issue of entitlement to a TDIU for further development.

In a May 2014 rating decision, the RO increased the evaluation of depression to 30 percent, effective from the grant of service connection, and further increased the evaluation to 50 percent effective from October 18, 2013.  Additionally, the RO increased the evaluations of avascular necrosis of the left and right lower extremities, with limitation of flexion, to 10 percent, effective from the grant of service connection; granted a 10 percent rating for limitation of adduction of the right thigh effective from April 24, 2006; granted a noncompensable rating for limitation of adduction of the left thigh effective from April 24, 2006; and granted evaluations of 10 percent each for limitation of extension of the left and right thighs.  

Also in May 2014, the RO issued SOCs on the issues of increased ratings for Reiter's syndrome, depression, and avascular necrosis of the left and right lower extremities.  

In a July 2014 rating decision, the RO granted entitlement to a TDIU effective from October 18, 2013; increased the evaluations of limitation of abduction and adduction of the right and left thighs to 20 percent effective from June 17, 2014; reduced the evaluations of bilateral avascular necrosis with limitation of flexion to noncompensable effective from June 17, 2014; and reduced the evaluations of limitation of extension of the right and left thighs to noncompensable effective from June 17, 2014.

Since the grants detailed above did not represent a total grant of benefits sought on appeal, the claims for increased ratings and entitlement to a TDIU prior to October 18, 2013, remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Additionally, although the issues of the propriety of the reductions are not specifically before the Board, the Board deems the issues of whether the reductions were proper to be part and parcel of the current appeal because the claim for increased ratings covers the period prior to, during, and after the reductions.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) (holding that a review of an increased rating claim may take into account varying and distinct disability ratings throughout the entire time period the increased rating claim has been pending, to account for the dynamic nature of the disorder at issue).  Accordingly, the Board takes jurisdiction of the issues of whether the reductions were proper.

This decision bifurcates the issue of entitlement to a TDIU into two separate time periods; prior to September 18, 2006 and from September 18, 2006 to October 17, 2013.  Such bifurcation of the issue permits a grant of benefits under 38 C.F.R. § 4.16(a) to which the evidence that is of record shows the Veteran is entitled, without delay of this grant of benefits awaiting compliance with procedural adjudication of the remainder of the TDIU appeal under 38 C.F.R. § 4.16(b) for the period for which the service-connected disabilities did not meet the combined rating percentage criteria.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

The issues of entitlement to an increased rating for Reiter's syndrome and entitlement to a TDIU prior to prior to September 18, 2006 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2014 rating decision, the RO reduced the Veteran's disability ratings for left and right avascular necrosis with limitation of flexion from 10 percent to noncompensable effective from June 17, 2014; the amount of compensation payable to the Veteran remained unchanged.

2.  At the time of the reduction in the disability ratings for left and right avascular necrosis with limitation of flexion, the 10 percent rating had been in effect for a period of more than five years.

3.  The rating reduction for left and right avascular necrosis with limitation of flexion did not comport with applicable statutes and regulations.

4.  In a July 2014 rating decision, the RO reduced the Veteran's disability ratings for limitation of extension of the right and left thighs from 10 percent to noncompensable effective from June 17, 2014; the amount of compensation payable to the Veteran remained unchanged.

5.  At the time of the reduction in the disability ratings for limitation of extension of the right and left thighs, the 10 percent rating had been in effect for a period of less than five years.

6.  The July 2014 rating decision reducing the evaluations for limitation of extension of the right and left thighs was supported by the evidence of record at the time of the reduction, which showed improvement in the Veteran's condition, and was made in compliance with applicable due process laws and regulations.

7.  For the entire appeal period, the Veteran's service-connected major depressive disorder resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, depressed mood, chronic sleep impairment, disturbances of motivation and mood, mild memory loss, and difficulties establishing and maintaining effective work and social relationships, but without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

8.  For the entire period on appeal, the Veteran's right hip disability was manifested by pain and limitation of motion with flexion limited to, at worst, 70 degrees.

9.  Prior to December 3, 2010, the Veteran's avascular necrosis, right lower extremity, with limitation of extension was manifested by extension greater than 5 degrees. 

10.  From December 3, 2010 to June 17, 2014, the Veteran's avascular necrosis, right lower extremity, with limitation of extension was manifested by extension limited to 5 degrees; he is in receipt of the maximum schedular disability rating for this disability during this period.

11.  Since June 17, 2014, the Veteran's avascular necrosis, right lower extremity, with limitation of extension was manifested by pain and limitation of motion; extension was greater than 5 degrees.

12.  Prior to June 17, 2014, the Veteran's avascular necrosis, right lower extremity, with impairment of the thigh (limitation of abduction, adduction, and/or rotation) was manifested by adduction limited to, at worst, five degrees; abduction limited to, at worst, 30 degrees, and rotation limited to, at worst, 30 degrees; limitation of abduction beyond 10 degrees was not demonstrated.

13.  Since June 17, 2014, the Veteran's avascular necrosis, right lower extremity, with impairment of the thigh (limitation of abduction, adduction, and/or rotation) was manifested by limitation of abduction with motion lost beyond 10 degrees; he is in receipt of the maximum schedular disability rating for this disability.

14.  For the entire period on appeal, the Veteran's left hip disability was manifested by pain and limitation of motion with flexion limited to, at worst, 90 degrees.

15.  Prior to December 3, 2010, the Veteran's avascular necrosis, left lower extremity, with limitation of extension was manifested by extension greater than 5 degrees.

16.  From December 3, 2010 to June 17, 2014, the Veteran's avascular necrosis, left lower extremity, with limitation of extension was manifested by extension limited to 5 degrees; he is in receipt of the maximum schedular disability rating for this disability during this period.

17.  Since June 17, 2014, the Veteran's avascular necrosis, left lower extremity, with limitation of extension was manifested by pain and limitation of motion; extension was greater than 5 degrees.

18.  Prior to June 17, 2014, the Veteran's avascular necrosis, left lower extremity, with impairment of the thigh (limitation of abduction, adduction, and/or rotation) was manifested by adduction limited to, at worst, five degrees; abduction limited to, at worst, 30 degrees, and limitation of rotation to, at worst, 40 degrees; limitation of abduction beyond 10 degrees was not demonstrated. 

19.  Since June 17, 2014, the Veteran's avascular necrosis, left lower extremity, with impairment of the thigh (limitation of abduction, adduction, and/or rotation) was manifested by limitation of abduction with motion lost beyond 10 degrees; he is in receipt of the maximum schedular disability rating for this disability.

20.  As of September 18, 2006, the Veteran met the schedular criteria for a TDIU, and his service-connected disabilities precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for reduction of a 10 percent rating to a noncompensable rating for right avascular necrosis with limitation of flexion have not been met; restoration is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252 (2015).

2.  The criteria for reduction of a 10 percent rating to a noncompensable rating for left avascular necrosis with limitation of flexion have not been met; restoration is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252 (2015).

3.  The criteria for restoration of a 10 percent rating for avascular necrosis, right lower extremity, with limitation of extension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5251 (2015).

4.  The criteria for restoration of a 10 percent rating for avascular necrosis, left lower extremity, with limitation of extension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5251 (2015).

5.  The criteria for an initial rating of 50 percent, but no higher, for major depressive disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2015).

6.  The criteria for an initial rating in excess of 10 percent for avascular necrosis, right lower extremity, with limitation of flexion, have not been met.  38 C.F.R. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5252 (2015).

7.  Prior to December 3, 2010, the criteria for an initial compensable rating for avascular necrosis, right lower extremity, with limitation of extension, were not met.  38 C.F.R. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5251 (2015).

8.  From December 3, 2010 to June 17, 2014, the criteria for a rating in excess of 10 percent for avascular necrosis, right lower extremity, with limitation of extension, were not met.  38 C.F.R. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5251 (2015).

9.  Since June 17, 2014, the criteria for a compensable rating for avascular necrosis, right lower extremity, with limitation of extension, have not been met.  38 C.F.R. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5251 (2015).

10.  Prior to June 17, 2014, the criteria for a rating in excess of 10 percent for avascular necrosis, right lower extremity, with limitation of abduction, adduction, or rotation, were not met.  38 C.F.R. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5253 (2015).

11.  Since June 17, 2014, the criteria for a rating in excess of 20 percent for avascular necrosis, right lower extremity, with limitation of abduction, adduction, or rotation, were not met.  38 C.F.R. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5253 (2015).

12.  The criteria for an initial rating in excess of 10 percent for avascular necrosis, left lower extremity, with limitation of flexion, have not been met.  38 C.F.R. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5252 (2015).

13.  Prior to December 3, 2010, the criteria for an initial compensable rating for avascular necrosis, left lower extremity, with limitation of extension, were not met.  38 C.F.R. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5251 (2015).

14.  From December 3, 2010 to June 17, 2014, the criteria for a rating in excess of 10 percent for avascular necrosis, left lower extremity, with limitation of extension, were not met.  38 C.F.R. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5251 (2015).

15.  Since June 17, 2014, the criteria for a compensable rating for avascular necrosis, left lower extremity, with limitation of extension, have not been met.  38 C.F.R. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5251 (2015).

16.  Resolving reasonable doubt in favor of the Veteran, prior to December 10, 2010, the criteria for a rating of 10 percent, but no higher, for avascular necrosis, left lower extremity, with limitation of adduction, were met.  38 C.F.R. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5253 (2015).

17.  Since June 17, 2014, the criteria for a rating in excess of 20 percent for avascular necrosis, left lower extremity, with limitation of abduction, adduction, or rotation, were not met.  38 C.F.R. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5253 (2015).

18.  As of September 18, 2006, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board's decisions to grant entitlement to a TDIU and restore the 10 percent ratings for bilateral hip limitation of flexion are completely favorable, no further action with respect to this issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

Regarding the propriety of the reduction of the rating for bilateral hip limitation of extension from 10 percent to noncompensable effective June 17, 2014, this action was not prompted by a claim submitted by the Veteran, but instead was undertaken as a result of a review of the evidence in connection with an increased rating claim.  The VCAA does not apply to issues involving a rating reduction as the regulations pertaining to the reduction of evaluations for compensation contain certain notification and due process requirements.  38 C.F.R. § 3.105(e), (i).  However, as discussed below, these regulations are not for application in this case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the increased rating issue arises from the initial award of service connection.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i).  Thus, because the March 2006, May 2006, and May 2007 notices that were provided before service connection was granted were sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the record reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, SSA records, and VA examination reports.  Neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  Further, the AOJ obtained the most updated VA treatment records as directed in the Board's July 2013 remand.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

In this case, the Veteran was afforded VA examinations in December 2010 and June 2014 to determine the nature and severity of his bilateral hip disability.  The Veteran was afforded VA examinations in October 2009 and June 2014 to determine the nature and severity of his depressive disorder.  The Board finds that, when taken together, the examinations are adequate in order to evaluate the Veteran's service-connected disabilities as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim and that no further examinations are necessary.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Propriety of Rating Reductions

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

Procedurally, where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.  VA's Office of General Counsel (OGC) has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991).  OGC held that this regulation applies only where there is both (1) a reduction in evaluation of a service-connected disability, and (2) a reduction or discontinuance of compensation payable.  A reduction in evaluation with no corresponding reduction in compensation does not meet the criteria of 38 C.F.R. § 3.105(e). See also Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

Here, although no reduction notification procedures were undertaken in this case, the Board finds that none were required.  The reduction in rating of the service-connected left and right hip disabilities did not result in a reduction in the amount of compensation payable to the Veteran because the RO simultaneously granted a TDIU effective October 18, 2013.  As there was no reduction in the overall compensation paid to the Veteran, the special procedural requirements outlined in 38 C.F.R. § 3.105(e) are therefore not applicable in this case.  See VAOPGCPREC 71-91 (Nov. 7, 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed.Cir.2007) (holding that provisions of § 3.105(e) do not apply when there is no change in the overall disability rating).

Substantively, a rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C.A. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999).  VA regulation 38 C.F.R. § 3.344 addresses stabilization of disability ratings.  Provisions at 38 C.F.R. §§ 3.344(a) and (b) require special scrutiny and care in reducing a rating that has continued at the same level for five years or more.  See Brown v. Brown, 5 Vet. App. 413 (1993).  The provisions of 38 C.F.R. §§ 3.344(a) and (b) do not apply to disabilities that have not become stabilized and that are likely to improve.  38 C.F.R. § 3.344(c).  The 5-year period is calculated from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413, 419 (1993).

Here, in a May 2014 rating decision, the RO increased the ratings for the Veteran's right and left hip disabilities, based on limitation of flexion, effective from January 26, 2007.  Thereafter, in a July 2014 rating decision, the RO reduced the ratings to noncompensable, effective June 17, 2014.  Thus, the 10 percent disability ratings were in effect for more than five years, and the provisions of 38 C.F.R. § 3.344 (a) and (b), pertaining to stabilization of disability ratings, apply to the ratings for limitation of flexion.  

In cases where a rating has been in effect for 5 years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A rating that has been in effect for 5 years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a) (2015). 

Furthermore, under 38 C.F.R. § 3.344, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  If doubt remains, after according due consideration to all the evidence, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344(b).  The rating decision and statement of the case (SOC) pertaining to the rating reductions must reflect full consideration of the procedural due process provisions of 38 C.F.R. § 3.344(a)-(b).

Here, the reduction is void because the provisions of 38 C.F.R. § 3.344 were not met.  In this respect, the July 2014 rating decision reflects no suggestion of any consideration of 38 C.F.R. § 3.344.  Thus, the RO did not address whether reexamination disclosed sustained material improvement.  Nor did the RO address whether any improvement in the disability actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath, 1 Vet. App. at 594.  There also was no finding that the examination used as a basis of reduction was as complete as those upon which payment was authorized or continued.  

Essentially, the July 2014 rating decision shows that the RO analyzed the issue of reduction of the 10 percent rating just as it would claims for an increased rating, by focusing on what the evidence must show for a compensable rating, rather than discussing the overall improvement of the Veteran's service-connected disability.  Whenever the RO in this way impermissibly places the burden of proof on the Veteran to show his disability has worsened, rather than the RO showing it has improved, the RO has not complied with 38 C.F.R. § 3.344.

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292; see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277.  Accordingly, the 10 percent ratings assigned for right and left hip disabilities with limitation of flexion must be restored, effective June 17, 2014.  Given the outcome warranted in view of this procedural error, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction.

Regarding the ratings for the Veteran's left and right hip disabilities with limitation of extension, in a May 2014 rating decision, the RO granted 10 percent ratings effective from December 3, 2010.  Thereafter, in a July 2014 rating decision, the RO reduced the ratings to noncompensable, effective June 17, 2014.  Thus, the 10 percent disability ratings were in effect for less than five years.  Therefore, various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings, do not apply, and reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  

Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions, regardless of whether the rating has been in effect for five years or more.  Brown v. Brown, 4 Vet. App. 413 (1993).  Specifically, the evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13 (2015).  The evidence must show that the improvement in the disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10 (2014).  Furthermore, rating reduction cases must be based upon a review of the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Brown, 4 Vet. App. at 420-421.  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993); Peyton v. Derwinski, 1 Vet. App. 292, 286.

Here, in a May 2014 rating decision, the RO granted 10 percent ratings for the Veteran's left and right hip disabilities pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5251, which evaluates limitation of extension.  This determination was based on a December 2010 VA examination, which showed extension of zero degrees bilaterally.  

Under Diagnostic Code 5251, a 10 percent disability rating is warranted where extension of the thigh is limited to 5 degrees.  This is the maximum, and only, disability rating allowable under this diagnostic code.  

In a July 2014 rating decision, the RO reduced the Veteran's disability ratings to noncompensable.  This determination was based on a June 2014 VA examination, which showed extension greater than 20 degrees bilaterally, with pain at 20 degrees.  The hips were additionally limited by pain following repetitive use.  However, this functional impairment did not result in any additional limitation of motion.  As previously discussed, this was a thorough examination, as the examiner reviewed the claims file, performed all necessary tests and studies, and described the medical findings in detail.

The Board recognizes that the Veteran's overall bilateral hip disability remains significant as noted by the increased ratings for impairment of the thigh granted simultaneously with the reductions for limitation of extension.  However, the rating reduction at issue here concerns only the Veteran's rating for limitation of extension.  The above evidence reflects that there has been an improvement in the Veteran's disability compared to the recorded examination results of December 2010.  The Veteran was capable of bilateral hip extension to 20 degrees before he experienced pain in June 2014.  Despite his pain, there was no additional limitation of motion upon repetition.  Thus, even acknowledging that the Veteran's pain may at times have resulted in additional functional loss than that objectively demonstrated, there is no evidence to suggest that this resulted in limitation of extension to 5 degrees or less.  Based on all of the evidence at the time of the RO's action to reduce the Veteran's disability evaluation, the overall severity of the bilateral hip limitation of extension was best approximated by the assignment of a noncompensable rating under 38 C.F.R. § 4.71a , Diagnostic Code 5251.  As such, the Board finds that the reduction of the Veteran's disability evaluation for limitation of extension from 10 percent to noncompensable as of June 17, 2014, was proper.  

III. Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

A. Major Depressive Disorder

The Veteran contends that he is entitled to a higher disability rating for major depressive disorder, which was assigned a 30 percent disability rating prior to October 18, 2013, and a 50 percent disability rating thereafter.

The Veteran's major depressive disorder has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under the General Rating Formula For Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the American Psychiatric Association 's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).

Considering the pertinent evidence in light of the above, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, an initial 50 percent rating, but no higher, for major depressive disorder is warranted.

Turning to the evidence of record, in a September 2006 the Veteran underwent a social security disability psychiatric evaluation.  The Veteran reported frequent sleep disturbances and depression.  He indicated that he had been suicidal in the past, but denied any current suicidal ideation.  On mental status examination, the Veteran was oriented to time, place, and person.  His affect was angry, cynical, and depressed, and his mood was described as depressed and hopeless.  There was no evidence of delusions, hallucination, suicidal or homicidal ideations, or formal thought disorder.  The examiner summarized that the Veteran "is having a very difficult time concentrating, sleeping, or finding much pleasure in life."  Additionally, the examiner noted that the Veteran's "depression is significant."  The examiner assigned a GAF score of 50.

An October 2006 social security mental functional assessment shows that the Veteran has mild functional limitation relating to restriction of activities of daily living and moderate functional limitations relating to difficulties in maintaining social functioning and difficulties in maintaining concentration, persistence, or pace.  The examiner also noted that the Veteran reported that his depression does not prevent him from being able to work.  The Veteran also indicated that he had no limitations or job terminations due to limitations with social interactions.   

The Veteran was afforded a VA mental disorders examination in October 2009.  The Veteran reported that he felt "down and depressed 90 percent of the time."  He also described significant insomnia, fatigue, anhedonia, and apathy.  The Veteran reported no sex drive and low productivity.  The Veteran denied suicidal ideation or thoughts of death.  On mental status examination, the Veteran's mood was euthymic, his judgment appeared grossly intact, his thought process was logical and linear, and he had no difficulty communicating with the examiner.  The examiner diagnosed the Veteran with major depressive disorder, mild to moderate, and assigned a GAF score of 65.  The examiner also opined that there was "no indication that the [V]eteran's work functioning is impacted by his depression."  The examiner also indicated that the Veteran's social functioning is low in that he has no friends and his primary companions are his wife and granddaughter.  

An October 2009 VA treatment record shows that the Veteran reported depressed mood, poor concentration, low energy, feelings of guilt, and hopelessness.  He denied anhedonia but notes that his motivation to do things is poor.  The Veteran also reported poor sleep.  The Veteran reported that he had suicidal thoughts in the past, but denied any recent suicidal ideation.  The Veteran also reported that he maintains close contact with his family, that he has a great relationship with his wife, and that he sees the rest of his family regularly.  On mental status examination, the Veteran was well groomed with no psychomotor agitation and limited eye contact.  His mood was "okay," his affected was blunted and restricted in range.  His speech was normal, his thought processes were linear and logical, and he denied suicidal ideation, hallucination, delusions, and paranoia.  The Veteran's cognition was normal, and his insight and judgement were fair.  The examiner diagnosed the Veteran with depression and assigned a GAF score of 58.

An October 2013 VA treatment record shows that the Veteran reported continuing depressive symptoms and poor sleep.  On mental status examination, the Veteran was dressed in clean, casual clothing with good hygiene.  He had poor eye contact initially that improved throughout the course of the interview, no psychomotor agitation, and he was cooperative.  His speech was normal, his language was intact, his mood was depressed, and his affect was restricted and flat.  His thought processes were linear, his thought content was reality-based, and there were no apparent hallucinations, delusions, or paranoia.  The Veteran denied suicidal and homicidal ideations.  The Veteran was alert and oriented, and his cognition was grossly intact but not formally tested.    

The Veteran was afforded a VA mental disorders examination in June 2014.  The Veteran endorsed the following symptoms of depression: anhedonia, sleep onset and maintenance insomnia, anergia, difficulty concentrating, appetite decrease, and feelings of worthlessness and hopelessness.  He denied suicidal ideation.  The Veteran reported that he was currently married to his wife of 10 years, and he described the quality of his current marriage as "pretty good."  The Veteran reported having regular social contact with his brother, but no other friends.  The Veteran indicated that he has grown distant from his other friends since he became depressed and that "[o]verall his social support is limited."  He reported that the primary effect of his psychiatric symptoms on his social relationships is distance caused by withdrawal.  On examination, the Veteran was casually dressed and cooperative.  His speech was fluent, his psychomotor behavior was appropriate, and his insight was intact.  His affect was constricted and his mood was unhappy.  His thought process was linear, goal directed, and future oriented, and he reported no hallucinations, delusions, or homicidal or suicidal ideation.  The examiner indicated that the Veteran's symptoms were depressed mood, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  The examiner opined that the Veteran's depression resulted in occupational and social impairment with reduced reliability and productivity. 

As outlined above, the Veteran's major depressive disorder has manifested as occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, depressed mood, chronic sleep impairment, disturbances of motivation and mood, mild memory loss, and difficulties establishing and maintaining effective work and social relationships, but without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 

The Board notes that the Veteran did not exhibit all of the symptoms for a 50 percent rating.  The evidence of record does not demonstrate circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of long-term memory; impaired judgment; or impaired abstract thinking.  However, the record does demonstrate the enumerated 50 percent symptoms of flattened affect; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The Board finds that the functional impairment due to the above symptomatology during the entire appeal period more nearly approximates the criteria for a 50 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).

The Board finds further support for the assignment of a 50 percent rating in the October 2009 VA examiner's assessment that the Veteran's symptoms present an overall level of impairment that is mild to moderate and the June 2014 VA examiner's assessment that the Veteran's depression results in occupational and social impairment with reduced reliability and productivity.  Additionally, the Board notes that the GAF scores that have been assigned in this case range from 50-65.  Many of these scores fall within the 51 to 60 range, indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  The qualitative descriptions from the above evidence are consistent with such GAF scores, and are consistent with a 50 percent rating.   

The Board has also considered whether a 70 percent rating or higher is warranted.  As noted above, a 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, while a 100 percent rating requires total occupational and social impairment.  With respect to the 70 percent criteria, the Court has held that "the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, supra.

With respect to the areas of impairment listed in the 70 percent criteria, the Board finds that the evidence does not demonstrate deficiency in work as contemplated by the applicable rating criteria.  The Board notes that the criteria for ratings lower than 70 percent expressly contemplate some level of occupational impairment, such as the impairment shown by the evidence in this case, while the 70 percent rating contemplates difficulty in adapting to stressful circumstances, including work or a work like setting.  This degree of occupational impairment is not suggested by the evidence of record, which reflects that the Veteran has credited his physical disabilities for his inability to work and indicates that his occupational functioning is not significantly impacted by his psychiatric symptoms.  

Nor does the evidence demonstrate a deficiency in social relationships as contemplated by the 70 percent criteria.  As with occupational impairment, a degree of social impairment is contemplated by the 50 percent rating criteria.  The 70 percent rating elaborates on the concept of deficiency in family relations in that it notes an inability, not merely a difficulty, in establishing and maintaining effective social relationships.  In this case, the evidence shows that the Veteran was able to maintain some social interactions with family members.  Although the Veteran reported being socially isolated, he also stated that he maintains social contact with his brother and granddaughter and that he has a supportive, long-term relationship with his wife.  Thus, even if the Veteran has difficulty in maintaining relationships, it cannot be said that the Veteran is completely unable to establish and maintain effective relationships.  Therefore, the Board finds that the evidence does not depict a deficiency in family relations for purposes of satisfying the 70 percent rating criteria.

The Board also finds that the evidence does not demonstrate deficiencies in judgment or thinking, as the VA mental health treatment records and examination reports repeatedly and consistently describe the Veteran as having fair to good judgment and insight, with appropriate thought content and processes.  Additionally, although the Veteran experienced sleep impairment, periods of irritability and anger, depression, and blunted affect, there was no evidence of obsessional rituals, incoherent speech, impaired impulse control, or spatial disorientation.  

The Board's finding that the Veteran's disability does not meet the criteria for a 70 percent rating entails a finding that he does not meet the criteria for a 100 percent rating.  Total occupational and social impairment has not been shown.  As stated, the Veteran maintains social relationships with his wife and his brother.  Similarly, his symptoms have not been manifested by persistent delusions or hallucinations, gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform daily living, disorientation to time or place, or memory loss of names of close relatives own occupation, or own name.  Further, VA treatment records and VA examinations show that the Veteran not exhibit intermittently illogical, obscure, or irrelevant speech; or spatial disorientation; or neglect of personal hygiene.  In fact, the evidence of record shows that the Veteran was noted as well-groomed with good hygiene and oriented to person, time, and place.  His speech was within normal limits with regular rate and rhythm.  His judgment and insight were noted as fair to good.  The Veteran's concentration was noted as fair and his short term and long term memory were grossly intact.  The Veteran repeatedly denied homicidal ideations, delusions, and hallucinations.  Although the Veteran reported suicidal ideation in the past, he consistently denied recent ideations.  His thought content was also noted as having no evidence of perceptual disturbances.  The Veteran's communication skills were good and his understanding was intact.  No impairment of thought processes and communication was detected.  The Veteran also denied obsessive and ritualistic behavior and panic attacks.  

The Board has considered a staged rating, but finds that the totality of the evidence shows a rating of 70 or 100 percent is not warranted at any point during the period on appeal.  At times the Veteran's treatment records indicate improved symptoms, which may, in fact, warrant a lower rating than 50 percent.  However, giving the Veteran the benefit of the doubt, the Board finds that a 50 percent rating is warranted for the entirety of the period on appeal.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran also has not described any exceptional or unusual features of his PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's symptoms and manifestations are addressed by the appropriate diagnostic code.  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities

B. Bilateral Hip Disabilities

With respect to disabilities of the hip, 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255 set forth relevant provisions.  

Diagnostic Code 5250 evaluates ankylosis of the hip.  A 60 percent evaluation may be assigned for favorable ankylosis of the hip in flexion at an angle between 20 and 40 degrees and slight adduction or abduction.  A higher 70 percent rating is warranted for intermediate ankylosis of the hip, while a maximum 90 percent rating is assigned for unfavorable or extremely unfavorable ankylosis (the foot not reaching the ground, necessitating crutches).  

The applicable Diagnostic Codes for limitation of motion of the hip are Diagnostic Codes 5251, 5252 and 5253.  Normal ranges of motion of the hip include hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.7, Plate II.  A 10 percent disability rating is warranted where extension of the thigh is limited to 5 degrees (DC 5251); or where flexion is limited to 45 degrees (DC 5252).  38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned where flexion is limited to 30 degrees; a 30 percent disability rating is assigned where flexion is limited to 20 degrees; and a 40 percent disability rating is assigned where flexion is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5252.  A 10 percent disability rating is also warranted for limitation of rotation of the thigh if the affected leg cannot toe-out more than 15 degrees; a 10 percent rating is warranted where adduction is limited such that legs cannot be crossed; and a 20 percent rating is assigned for limitation of abduction of the thigh with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, DC 5253.

Separate evaluations may be assigned under Diagnostic Codes 5251 (extension), 5252 (flexion), and 5253 (abduction, adduction, or rotation) for disability of the same joint.  See VA Adjudication Procedures Manual (M21-1) III.iv.4.A.1.a-f.

Pursuant to Diagnostic Code 5254, an 80 percent disability rating is assigned for hip flail joint.  

Diagnostic Code 5255 evaluates an impairment of the femur.  An 80 percent rating will be assigned for impairment of femur, fracture shaft or anatomical neck, with nonunion, with loose motion (spiral or oblique fracture).  A 60 percent rating will be assigned for impairment of femur with nonunion, without loose motion, weight bearing preserved with aid of brace, or for fracture of surgical neck of the femur with false joint.  A 30 percent rating will be assigned for malunion of the femur with marked knee or hip disability; a 20 percent rating will be assigned for malunion of the femur with moderate knee or hip disability; and a 10 percent rating will be assigned for malunion of the femur with slight knee or hip disability.  The Board notes that the terms "slight," "moderate," and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Turning to the evidence of record, an April 2006 social security examination shows that the Veteran reported bilateral hip pain, right greater than left.  The Veteran reported that he had difficulty ambulating or bearing weight on his right hip.  On examination, the Veteran's left hip had 90 degrees of flexion, 20 degrees of adduction, and 30 degrees of abduction.  The Veteran's right hip had 70 degrees of flexion, 10 degrees of adduction, and 30 degrees of adduction.  The Veteran had a positive Trendelenburg's sign on his hips.  The examiner indicated that "the avascular necrosis of his hips is extremely limiting for him."  

A July 2006 private treatment record shows that the Veteran reported pain in his hips.  On examination, the Veteran had "mildly tender" range of motion of his hips with "mildly limited" internal rotation.

During a December 2009 VA rheumatology examination, the Veteran's hips had intact rotation and abduction with slightly decreased flexion and extension.  

The Veteran was afforded a VA examination in December 2010.  The Veteran reported pain in the lateral hips that he described as "deep inside the hip" and of a severity of 7/10.  He reported that the pain is a little worse when walking up slopes and that about two times per year, he will have a flare of more significant pain.  The Veteran also reported that he feels like he has lost some range of motion, strength, and endurance across his hips.  The Veteran did not use a cane or a crutch.  On examination, the Veteran ambulated with a slow, antalgic gait, and he had a positive Trendelenburg sign on his right hip and a negative Trendelenburg sign on his left hip. Range of motion testing of the right hip revealed flexion of 100 degrees, extension of 0 degrees, abduction of 50 degrees, adduction of 5 degrees, and internal and external rotation of 30 degrees.  Range of motion testing of the left hip revealed flexion of 100 degrees, extension of 0 degrees, abduction of 50 degrees, adduction of 5 degrees, and internal and external rotation of 40 degrees.  There was no evidence of pain with motion bilaterally, and the Veteran's range of motion was unchanged after three repetitions.  X-rays showed right femoral head osteonecrosis without subarticular collapse, probable avascular necrosis of the left femoral head, and minimal right hip degenerative joint disease.  

The Veteran was afforded a VA examination in June 2014.  The Veteran reported bilaterally hip pain, worse over time.  The Veteran reported constant use of a cane for ambulation.  Range of motion testing of the right hip revealed flexion to 100 degrees, with pain at 100 degrees, extension to 20 degrees, with pain at 20 degrees, abduction lost beyond 10 degrees, adduction not limited such that the Veteran could not cross his leges, and rotation no limited such that the Veteran could not toe-out more than 15 degrees.  Range of motion testing of the right hip revealed flexion to 110 degrees, with pain at 110 degrees, extension to 20 degrees, with pain at 20 degrees, abduction lost beyond 10 degrees, adduction not limited such that the Veteran could not cross his leges, and rotation no limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran's range of motion was unchanged after three repetitions, except that the Veteran's post-test rotation on the left side was limited such that the Veteran could not toe-out more than 15 degrees.  The examiner indicated that the Veteran had functional loss after repetitive use due to less movement than normal and pain on movement bilaterally.  There was no pain on palpation or evidence of ankylosis, and the examiner indicated that the Veteran did not have malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  Muscle strength testing was normal bilaterally.  X-rays showed stable mild degenerative changes of the right hip, minimal degenerative changes of the left hip, and mild avascular necrosis of the femoral heads, right greater than left.  The examiner opined that the Veteran's bilateral hip condition impacted his ability to work in that it limits walking and lifting.  

Prior to December 3, 2010

Prior to December 3, 2010, the Veteran's right hip disability was rated as 10 percent disabling based on limitation of flexion pursuant to Diagnostic Code 5252 and 10 percent disabling based on impairment of the thigh under Diagnostic Code 5253.  The Veteran's left hip disability was rated as 10 percent disabling based on limitation of flexion pursuant to Diagnostic Code 5252 and as noncompensable based on impairment of the thigh under Diagnostic Code 5253.  

Higher ratings under Diagnostic Codes 5251 or 5252 are not warranted because the evidence does not show a sufficient limitation of range of motion for compensation.  At no point was the flexion of either hip limited to 30 degrees or less.  At worst, the Veteran's flexion was limited to 70 degrees in the right hip and 90 degrees in the left hip.  Thus, the Veteran does not even meet the 10 percent criteria of flexion limited to 45 degrees, even considering his limitations with pain and repetitive use.  Regarding limitation of extension, the evidence does not document compensable limitation of extension prior to December 3, 2010.  On examination in December 2009, the Veteran's extension was noted to be only "slightly decreased."  In essence, neither limitation of flexion nor extension of either thigh was compensable pursuant to Diagnostic Code 5251 or 5252 at any time prior to December 3, 2010.  Thus, a rating higher than 10 percent under Diagnostic Code 5252 or a separate rating of 10 percent (the highest available) under Diagnostic Code 5251 is not warranted during this period. 

For the right hip, a higher rating under Diagnostic Code 5253 is not warranted prior to December 3, 2010.  In order to warrant a rating higher than 10 percent under this diagnostic code, abduction of the right thigh would have to be less than 10 degrees.  Here, the Veteran's abduction was 30 degrees in April 2006, and in December 2009, abduction was noted to be "intact."  Additionally, on examination in December 2010, the Veteran's abduction was normal.  Thus, a rating higher than 10 percent under Diagnostic Code 5253 for the right hip is not warranted.

For the left hip, the Board finds that a rating of 10 percent is warranted under Diagnostic Code 5253 prior to December 3, 2010.  In this regard, adduction was limited to 20 degrees and abduction was limited to 30 on examination in April 2006.  Additionally, internal rotation was noted to be limited in June 2006.  Although there are no specific findings that the Veteran's adduction was so limited that he could not cross his legs or that the Veteran's rotation was so limited that he could not toe-out more than 15 degrees, the Veteran's left thigh impairment has been manifested by painful, limited range of motion, which the Board finds more closely approximates the criteria for a 10 percent rating under Diagnostic Code 5253.

However, a higher rating under Diagnostic Code 5253 is not warranted for the left hip prior to December 3, 2010.  In order to warrant a rating higher than 10 percent under this diagnostic code, abduction of the left thigh would have to be less than 10 degrees.  Here, the Veteran's abduction was 30 degrees in April 2006, and in December 2009, abduction was noted to be "intact."  Additionally, on examination in December 2010, the Veteran's abduction was normal.  Thus, a rating higher than 10 percent under Diagnostic Code 5253 for the left hip is not warranted.

Where a diagnostic code is predicated on loss of motion, VA must also consider 38 C.F.R. § 4.40, regarding functional loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, fatigability, incoordination, or pain on movement of a joint.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, ratings in excess of 10 percent for limitation of flexion and 10 percent for impairment of the thigh are not warranted on the basis of functional loss due to pain or weakness in this case.  The 10 percent ratings under Diagnostic Codes 5252 and 5253 contemplate the entirety of the Veteran's hip symptoms, including the Veteran's subjective reports of pain, weakness, and fatigability.  The Veteran did not report, nor were there objective findings of, excess fatigability or incoordination.  Moreover, as discussed above, the Veteran had full extension, no compensable limitation of flexion, and only minimal limitation of abduction, adduction, and rotation at all times prior to December 3, 2010.  See 38 C.F.R. 4.40.

December 3, 2010 to June 16, 2014

From December 3, 2010 to June 16, 2014, the Veteran's right and left hip disabilities were rated as 10 percent disabling based on limitation of extension pursuant to Diagnostic Code 5251, 10 percent disabling based on limitation of flexion pursuant to Diagnostic Code 5252, and 10 percent disabling based on impairment of the thigh under Diagnostic Code 5253.

Higher ratings are not warranted under Diagnostic Code 5251 for limitation of extension because the Veteran is currently in receipt of the maximum 10 percent rating for hip extension.

Higher ratings are not warranted under Diagnostic Code 5252 for limitation of flexion because the evidence does not show a sufficient limitation of range of motion for compensation.  At no point was the flexion of either hip limited to 30 degrees or less.  At worst, the Veteran's flexion was limited to 100 degrees bilaterally.  Thus, the Veteran does not even meet the 10 percent criteria of flexion limited to 45 degrees, even considering his limitations with pain and repetitive use.  

Higher ratings under Diagnostic Code 5253 are not warranted.  In order to warrant a rating higher than 10 percent under this diagnostic code, abduction of the hip would have to be less than 10 degrees.  Here, the Veteran's abduction was 50 degrees bilaterally on examination in December 2010.  Thus, a rating higher than 10 percent under Diagnostic Code 5253 for the right hip is not warranted.

Again, the Board has considered 38 C.F.R. § 4.40, regarding functional loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, fatigability, incoordination, or pain on movement of a joint.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, ratings in excess of 10 percent for limitation of extension, 10 percent for limitation of flexion, and 10 percent for impairment of the thigh are not warranted on the basis of functional loss due to pain or weakness in this case.  The 10 percent ratings under Diagnostic Codes 5251, 5252 and 5253 contemplate the entirety of the Veteran's hip symptoms, including the Veteran's subjective reports of pain, weakness, and fatigability.  The Veteran did not report, nor were there objective findings of, excess fatigability or incoordination.  Moreover, as discussed above, the Veteran had no compensable limitation of flexion, and full abduction during this period.  See 38 C.F.R. 4.40.

Since June 17, 2014

Since June 17, 2014, the Veteran's right and left hip disabilities were rated as 10 percent disabling based on limitation of flexion pursuant to Diagnostic Code 5252 and 20 percent disabling based on impairment of the thigh under Diagnostic Code 5253.

Higher ratings are not warranted under Diagnostic Code 5252 for limitation of flexion because the evidence does not show a sufficient limitation of range of motion for compensation.  At no point was the flexion of either hip limited to 30 degrees or less.  At worst, the Veteran's flexion was limited to 100 degrees on the right and 110 degrees on the left.  Thus, the Veteran does not even meet the 10 percent criteria of flexion limited to 45 degrees, even considering his limitations with pain and repetitive use.

Regarding limitation of extension, the evidence does not document compensable limitation of extension since June 17, 2014.  On examination in June 2014, the Veteran's extension was noted to be greater than 20 degrees bilaterally.  In essence, neither limitation of flexion nor extension of either thigh was compensable pursuant to Diagnostic Code 5251 or 5252 at any time since June 17, 2014.  Thus, a rating higher than 10 percent under Diagnostic Code 5252 or a separate rating of 10 percent (the highest available) under Diagnostic Code 5251 is not warranted during this period.

Higher ratings are not warranted under Diagnostic Code 5253 for impairment of the thigh because the Veteran is currently in receipt of the maximum 20 percent rating under this Diagnostic Code.

Again, the Board has considered 38 C.F.R. § 4.40, regarding functional loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, fatigability, incoordination, or pain on movement of a joint.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, ratings in excess of 10 percent for limitation of flexion and 20 percent for impairment of the thigh are not warranted on the basis of functional loss due to pain or weakness in this case.  The 10 percent ratings under Diagnostic Codes 5252 and 5253 contemplate the entirety of the Veteran's hip symptoms, including the Veteran's subjective reports of pain, weakness, and fatigability.  The Veteran did not report, nor were there objective findings of, excess fatigability or incoordination.  Moreover, as discussed above, the Veteran had no compensable limitation of flexion or extension during this period.  See 38 C.F.R. 4.40.

The Board has also considered whether higher or separate evaluations are warranted under any other diagnostic code during the entire appeal period.  However, as the record does not show that the Veteran has left hip ankylosis or flail joint he is not entitled to a higher evaluation under Diagnostic Codes 5250 or 5254.  There is simply no evidence of such manifestations.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  Based on the range of motion findings discussed above, the record shows that the Veteran's hips were not fixated or immobile at any time during the period on appeal.  

Regarding impairment of the femur, the Board notes that the Veteran's avascular necrosis affects the femoral heads, such that consideration under Diagnostic Code 5255 may be appropriate.  However, there is no evidence that the Veteran has fracture, nonunion, or malunion of the femur in either the left or right hip.  In this regard, x-rays of the right hip from January 2006 showed "mixed lytic and sclerotic area in the femoral head."  However, the x-ray report noted that the femoral head was normal contour with no evidence of a collapse.  X-rays of the left hip from January 2006 showed no evidence for avascular necrosis.  Similarly, x-rays from December 2010 revealed no fracture or subarticular collapse of the femoral heads.  The December 2010 VA examiner noted that although the Veteran suffers from avascular necrosis of his right and left femoral heads, "[h]is hips have not gone to full collapse...[and] he is still maintaining fairly good range of motion without hip pain."  Moreover, the June 2014 VA examiner noted that x-rays showed that the Veteran's avascular necrosis was "mild."  The examiner also specifically indicated that the Veteran did not have any malunion or nonunion of the femur, flail hip joint, or leg length discrepancy at the time of the June 2014 VA examination.  

The Veteran is competent to report his symptoms and credible in his belief that his hip disability warrants a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the hip impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment of the Veteran's hips.  Thus, while the Board acknowledges the Veteran's reports of hip symptomatology, especially exacerbations of hip pain and limitation of motion, the evidence in this case shows that the ratings assigned appropriately compensate the Veteran to the extent that he does have functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.4; DeLuca.

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that most nearly approximates that which warrants the assignment of 10 percent ratings for limitation of flexion and 10 percent ratings for impairment of the thigh prior to December 3, 2010; 10 percent ratings for limitation of extension, 10 percent ratings for limitation of flexion, and 10 percent ratings for impairment of the thigh from December 3, 2010 to June, 16, 2014; and 10 percent ratings for limitation of flexion and 20 percent ratings for impairment of the thigh since June 17, 2014.  See 38 C.F.R. § 4.7.  As shown above, and as required by Schafrath, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The Board finds no provision upon which to assign a greater or separate rating.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In the present case, the bilateral hip disabilities do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hip disability with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which hip disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran has not described any exceptional or unusual features of his hip disability.  In fact, as discussed above, the symptomatology of the Veteran's disability centers on his complaints of painful and limited range of motion.  These symptoms are specifically contemplated under the assigned ratings criteria.  Additionally, higher ratings are available for the service-connected disability when it is more severe; however the Veteran simply does not meet those criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's symptoms and manifestations are addressed by the appropriate diagnostic code.  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.  


IV. TDIU

The Veteran filed his initial claim for service connection for Reiter's syndrome and bilateral hip disabilities on January 31, 2006.  During the pendency of the appeal, he has asserted that he is unemployable, in part, as a result of his service-connected Reiter's syndrome and bilateral hip disabilities.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the claim for a TDIU is part and parcel of the claim for a higher rating, which has been pending since January 31, 2006.  However, as discussed in the Introduction above and in the Remand below, the Veteran did not meet the schedular criteria for a TDIU until September 18, 2006; therefore, the Board is remanding the issue of entitlement to a TDIU prior to September 18, 2006.  Additionally, as the Veteran was awarded entitlement to a TDIU effective from October 18, 2013, the discussion below addresses the period from September 18, 2013 to October 17, 2013.

The Veteran contends that his service-connected disabilities prevent him from securing or following any substantially gainful employment.

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

In light of the increased ratings granted above, from September 18, 2006 to December 2, 2010, the Veteran was service-connected for the following disabilities: (i) depression, rated as 50 percent disabling; (ii) avascular necrosis, right lower extremity, with limitation of flexion, rated as 10 percent disabling; (iii) avascular necrosis, left lower extremity, with limitation of flexion, rated as 10 percent disabling; (iv) avascular necrosis, right lower extremity, with impairment of the thigh, rated as 10 percent disabling; (v) avascular necrosis, left lower extremity, with impairment of the thigh, rated as 10 percent disabling; (vi) Reiter's syndrome, rated as 10 percent disabling; and (vii) iritis, rated as noncompensable.  These disabilities combine to a 70 percent rating.  From December 3, 2010 to October 17, 2013, the Veteran was service-connected for the following disabilities: (i) depression, rated as 50 percent disabling; (ii) avascular necrosis, right lower extremity, with limitation of flexion, rated as 10 percent disabling; (iii) avascular necrosis, left lower extremity, with limitation of flexion, rated as 10 percent disabling; (iv) avascular necrosis, right lower extremity, with impairment of the thigh, rated as 10 percent disabling; (v) avascular necrosis, left lower extremity, with impairment of the thigh, rated as 10 percent disabling; (vi) avascular necrosis, right lower extremity, with limitation of extension, rated as 10 percent disabling; (vii) avascular necrosis, left lower extremity, with limitation of extension, rated as 10 percent disabling;  (viii) Reiter's syndrome, rated as 10 percent disabling; and (ix) iritis, rated as noncompensable.  With consideration of the bilateral factor, these disabilities combine to a 80 percent rating.  

Thus, at all times since September 18, 2006, the Veteran has had at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more, and he therefore has met the schedular requirements for a TDIU.

Accordingly, the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  After a careful review of the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation.

The evidence shows that the Veteran last worked in a substantially gainful occupation in January 2006.  See January 2014 VA 21-8940.  The Veteran's past work experience includes electronics technician, bus driver, store manager.  The Veteran has two years of college.  See May 2007 VA 21-8940.

During an April 2006 social security physical examination, the examiner indicated that the Veteran has been "significantly debilitated by his Reiter's syndrome."  The examiner opined that Reiter's syndrome would limit even sitting due to "the concomitant sequelae of inflammatory arthritis, and the side effects from chronic prednisone with his avascular necrosis of his right hip."  Regarding the Veteran's bilateral hip disability, the examiner stated that the Veteran "has difficulty ambulating or bearing weight on his right hip."  The examiner opined that "the avascular necrosis of his hips is extremely limiting for him."  The examiner concluded that the "combination of his multiarticular arthritis from Reiter's syndrome, as well as his known avascular necrosis in his hips bilaterally, would make it very difficult for [the Veteran] to stand or walk."

During a September 2006 social security psychiatric examination, the examiner opined that "work, itself, would be difficult just based on his depression, and most likely impossible based on his depression and his physical issues."  

An October 2009 VA treatment record shows that the Veteran reported that he felt "drugged out" due to his high opiate doses and that he retired due to chronic pain and increased opioid use.  The physician indicated that "[t]here is a strong interplay between his chronic pain, inability to work, and depression."  

In October 2009, a VA psychologist opined that the Veteran's work functioning is not impacted by his depression because the Veteran reported that it is his pain-related disabilities that stop him from working.  However, the examiner indicated that the Veteran's depression did significantly affect his social functioning.  

In an October 2011 statement, the Veteran's co-worker indicated that the Veteran struggled with "debilitating pain on a daily basis," especially in his hips, and that "some days he struggled just to maintain his life and his ability to move and work as normally as possible."  

In a February 2014 statement, the Veteran indicated that before his quit his job in 2006, he was in chronic pain and took massive doses of opiates.  

After a careful review of the evidence of record, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  As the RO essentially conceded in its July 2014 rating decision granting entitlement to a TDIU from October 18, 2013, the Veteran's Reiter's syndrome and hip disabilities result in difficulties with standing, walking, and lifting, thereby precluding all but sedentary work.  Although the RO acknowledged that the Veteran met the schedular requirements for a TDIU from September 18, 2006, the RO indicated that because the Veteran's depression did not result in reduced reliability and productivity until October 18, 2013, a TDIU was only warranted from that date.  However, as discussed above, the Board finds that the Veteran's depression has caused reduced reliability and productivity since September 18, 2006, the date of the grant of service connection.  Thus, the combination of the limitations caused by the Veteran's service-connected physical disabilities, i.e., Reiter's syndrome and hip disabilities, and the limitations caused by the Veteran's depression, resulted in substantial occupational impairment as of September 18, 2006.

Moreover, what was not discussed in the VA opinions of record is the necessity for regular narcotic pain medication by the Veteran to treat his service-connected lower extremity disabilities and the effect of this medication on employment.  See Mingo v. Derwinski, 2 Vet. App. 51 (1992) (in adjudicating a TDIU claim, there must be an assessment of the side effects of the medications taken for a service-connected disability).  Although no opinion has been sought regarding the functional effects of the Veteran's use of narcotic pain medications, during VA outpatient treatment and examinations, and in written statements, the Veteran reported that he must take narcotic pain medication to treat his pain, and this use is reflected in the VA treatment records.  As noted by the October 2009 VA treatment provider, side effects of the Veteran's opioid pain medications include mental cloudiness.  The Veteran is competent to describe the side effects of the medication he takes, and the Board finds that his statements are credible.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After considering the evidence for and against the claim, the Board finds that the evidence is at least equipoise as to whether the Veteran's service-connected disabilities have rendered him unemployable.  As such, a reasonable doubt arises as to his employability, which must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, the Board finds that, effective September 18, 2006, entitlement to a TDIU is warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

A 10 percent disability rating for right avascular necrosis with limitation of flexion is restored, effective June 17, 2014.

A 10 percent disability rating for left avascular necrosis with limitation of flexion is restored, effective June 17, 2014.

The reduction of the rating for avascular necrosis, right lower extremity, with limitation of extension from 10 percent to noncompensable effective June 17, 2014, was proper; thus, the Veteran's appeal as to this matter is denied.

The reduction of the rating for avascular necrosis, left lower extremity, with limitation of extension from 10 percent to noncompensable effective June 17, 2014, was proper; thus, the Veteran's appeal as to this matter is denied.

Entitlement to an initial 50 percent disability rating, but no higher, for depression is granted, subject to the law and regulations governing the criteria for award of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for avascular necrosis, right lower extremity, with limitation of flexion is denied.  

Entitlement to a compensable disability rating for avascular necrosis, right lower extremity, with limitation of extension, prior to December 3, 2010, is denied.

Entitlement to a disability rating in excess of 10 percent for avascular necrosis, right lower extremity, with limitation of extension, from December 3, 2010 to June 17, 2014, is denied.

Entitlement to a compensable disability rating for avascular necrosis, right lower extremity, with limitation of extension, since June 17, 2014, is denied.

Entitlement to a disability rating in excess of 10 percent for avascular necrosis, right lower extremity, with limitation of abduction, adduction, or rotation, prior to June 17, 2014, is denied.

Entitlement to a disability rating in excess of 20 percent for avascular necrosis, right lower extremity, with limitation of abduction, adduction, or rotation, since June 17, 2014, is denied.

Entitlement to a disability rating in excess of 10 percent for avascular necrosis, left lower extremity, with limitation of flexion is denied.  

Entitlement to a compensable disability rating for avascular necrosis, left lower extremity, with limitation of extension, prior to December 3, 2010, is denied.

Entitlement to a disability rating in excess of 10 percent for avascular necrosis, left lower extremity, with limitation of extension, from December 3, 2010 to June 17, 2014, is denied.

Entitlement to a compensable disability rating for avascular necrosis, left lower extremity, with limitation of extension, since June 17, 2014, is denied.

Entitlement to a disability rating of 10 percent, but no higher, is granted, prior to December 10, 2010, for avascular necrosis, left lower extremity, with limitation of abduction, adduction, or rotation, subject to the law and regulations governing the criteria for award of monetary benefits.

Entitlement to a disability rating in excess of 20 percent for avascular necrosis, left lower extremity, with limitation of abduction, adduction, or rotation, since June 17, 2014, is denied.

A TDIU is granted from September 18, 2006, subject to the laws and regulations governing the award of monetary benefits.


REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating the remaining issues on appeal.

Increased Rating for Reiter's Syndrome

The Veteran contends that his service-connected Reiter's syndrome is more severe than reflected by his 10 percent disability rating. 

The Veteran's disability is evaluated by analogy pursuant to Diagnostic Code 5002, evaluating rheumatoid arthritis.  Under DC 5002, rheumatoid arthritis as an active process with one or two exacerbations a year in a well-established diagnosis, warrants a 20 percent rating.  A 40 percent rating is assigned when the symptom combination is productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbation occurring 3 or more times a year.  A 60 percent rating is assigned for less than the 100 percent criteria but with weight loss or anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times yearly, or a less number over prolonged periods.  A 100 percent rating is assigned when there are constitutional manifestations associated with active joint involvement, productive of total incapacitation.

When rheumatoid arthritis is inactive and rating is based on chronic residuals, the rating will be assigned for chronic residuals.  Such residuals as limitation of motion or ankylosis (favorable or unfavorable) are assigned under the appropriate DC for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

A note to DC 5002 provides that ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis; rather, the higher rating will be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

The Veteran has been assigned a single 10 percent rating for Reiter's syndrome since the grant of service connection for "limited motion of a major joint or group of minor joints."  See November 2010 Rating Decision; May 2014 Statement of the Case.  However, throughout the pendency of this appeal, treatment records show that more than one major joint may be affected by the Veteran's Reiter's syndrome.  An April 2006 social security examination shows that the Veteran has "diffuse arthritis secondary to Reiter's syndrome" and that he was "most affected by his right knee and his low back." A May 2006 private treatment record shows "reactive arthritis still flaring still with pain...in hips, low back, toes, knees, and shoulders."  During a December 2009 VA rheumatology examination, the examiner noted that the Veteran was diagnosed with Reiter's syndrome based upon "knee pain, low back pain, as well as hip pain and foot pain."  During an October 2009 VA treatment visit to establish care, the Veteran reported pain in his low back, hips, right knee, feet, shoulders, and neck.  A February 2010 private treatment record notes "knee pain and chronic back pain consistent with reactive arthritis."   A March 2010 private treatment record notes that the Veteran is "currently being treated for chronic pain, including back, knee, and foot arthritis conditions."  An October 2010 private treatment records notes chronic pain in the shoulders, knees, and hips.  As noted above, when rheumatoid arthritis is inactive and a rating is based on chronic residuals, as in this case, each major joint or group of minor joints affected by limitation of motion is to be rated separately.  Accordingly, in light of the foregoing, consideration of whether separate ratings is warranted should be undertaken on remand.

The Veteran was afforded a VA examination in June 2014.  The examiner specifically noted that the Veteran had pain attributable to Reiter's syndrome in his cervical spine and hips.  The examination report directs the examiner to "describe limitation of movement" for all checked joints.  The examiner noted "see templates."  There is no template for cervical spine range of motion.  

Given the foregoing, the Board finds that the evidence of record is insufficient to determine the severity of the Veteran's Reiter's syndrome.  In this regard, June 2014 examination report obtained in this case is not adequate, as it failed to provide medical information needed to address the rating criteria relevant to this case.  Moreover, although the record shows multiple joints may be affected by the Veteran's Reiter's syndrome, to date, an examination of any joints other than the Veteran's hips has not been performed.  Accordingly, the Board finds that a more thorough and contemporaneous examination is needed to fully and fairly evaluate the Veteran's claim of entitlement to an increased rating for Reiter's.  See Green v. Derwinski, 1 Vet. App. 121, 124   (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

TDIU Prior to September 18, 2006

The TDIU issue must be remanded because the increased rating claims are inextricably intertwined and must be considered together.  As discussed above, prior to September 18, 2006, the Veteran did not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  However, in light of the increased rating claim being remanded herein that may result in the assignment of higher ratings prior to September 18, 2006, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Lastly, as the record reflects ongoing private and VA treatment, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records dated from October 2014 to the present regarding the issues on appeal.  If no such records are located, that fact should be documented in the claims file.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records relevant to his claim.

2. After all available records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination so as to determine the current nature and extent of all impairment due to the his service-connected Reiter's syndrome.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report must reflect that review was accomplished.  All indicated tests should be performed and all findings should be reported in detail.

After examining the Veteran and reviewing the claims file, the VA examiner is requested to identify all orthopedic pathology related to the Veteran's service-connected Reiter's syndrome and determine each specific joint that has been affected at any time during the pendency of this appeal.  The examiner should also specifically delineate which specific joints are currently affected by the disease.  

The examiner must also provide a clear, comprehensive discussion as to whether the Veteran currently experiences Reiter's syndrome as an active process, as well as whether he has ever experienced Reiter's syndrome as an active process at any point since January 31, 2006.   If so, the examiner must discuss in detail how often the Veteran experiences incapacitating exacerbations and whether the Reiter's syndrome results in symptom combinations productive of definite impairment of health.  The examiner must also state whether the Veteran's Reiter's syndrome is characterized by weight loss and anemia, or productive of a severe impairment to his health, or whether the Reiter's syndrome results in constitutional manifestations, associated with active joint involvement, which are totally incapacitating.

If the examiner finds that the Veteran does not have Reiter's syndrome as an active process, the examiner must describe, in detail, all of the chronic residuals (such as limitation of motion or ankylosis) of Reiter's syndrome, including for each joint identified as affected by Reiter's syndrome. The examiner must conduct a full orthopedic examination of each joint identified by the Veteran as being affected by Reiter's syndrome, including range-of-motion testing.  The examiner must discuss, for each such identified joint, whether the Veteran experiences chronic residuals in the joint due to Reiter's syndrome, including as due to flare-ups.  For each joint with chronic residuals, the examiner must identify all objective manifestations (such as swelling, muscle spasm, or satisfactory evidence of painful motion) that confirm the presence of limitation of motion.

Clinical findings must include whether, during the examination, there is objective evidence of pain on motion of any joint affected by Reiter's syndrome (if pain on motion is present, the examiner must indicate at which point pain begins); weakness, excess fatigability, and/or incoordination associated with the Veteran's Reiter's syndrome.  In particular, the examiner must thoroughly discuss whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use.  The examiner must equate such functional losses to additional degrees of limited motion (beyond that shown clinically).

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.   If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).


4. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


